DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a second wiring" and “a third wiring” in line 1.  The claim is unclear because the terms “second wiring” and “third wiring” imply the existence of a first wiring in the device, although no first wiring has been claimed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shishido et al (US 2016/0079333).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 6, Shishido (Figs. 2, 4A and 14A-14B) discloses a display device comprising: a pixel unit comprising first to sixth subpixels; and a first gate line 51a and a second gate line 51b ([0092]), wherein the first to sixth subpixels comprise first to sixth display elements, respectively, wherein the first display element 41a (R), the third display element 42a (B), and the fifth display element  41b (G) are arranged in a first direction in this order, wherein the second display element 43a (G), the fourth display element 42b (R), and the sixth display element  43b (B)are arranged in the first direction in this order, wherein the first display element 41a and the second display element 43a are arranged in a second direction intersecting the first direction (Fig. 2), wherein the third display element 42a and the fourth display element 42b are arranged in the second direction, wherein the fifth display element 41b and the sixth display element 43b are arranged in the second direction, wherein the first display element 41a and the fourth display element 42b are display elements exhibiting a first color (R), wherein the second display element 43a and the fifth display element 41b are display elements exhibiting a second color (G), wherein the third display element  42a and the sixth display element 43b are display elements exhibiting a third color (B), wherein the first display element 41a and the second display element 43a are partly adjacent to each other, wherein the first subpixel comprises a first transistor 62, a first pixel electrode 31a (Fig. 14B, [0088]) electrically connected to one of a source and a drain of the first transistor 62, and a second transistor 61 one of a source and a drain of which is electrically connected to a gate of the first transistor 62 (Fig. 4A), wherein the second subpixel comprises a third transistor 62, a second pixel electrode 32a ([Fig. 14B, [0088]) electrically connected to one of a source and a drain of the third transistor 62, and a fourth transistor 61 one of a source and a drain of which is electrically connected to a gate of the third transistor 62, wherein in a planar view, the second pixel electrode 32a does not overlap with a channel formation region of the first transistor or a channel formation region of the fourth transistor (Fig. 14B), and wherein in the planar view, the second pixel electrode 32a overlaps with a channel formation region of the second transistor (Fig. 14B).
	Regarding claims 15-16, Shishido (Figs. 2, 4A and 14A-14B) further discloses: a potential supply line 53a ([0092]), wherein the other of the source and the drain of the first transistor 62 and the other of the source and the drain of the third transistor 62 are electrically connected to the potential supply line 53a (Fig. 4A); and a first signal line 52a, and a second signal line 52d ([0092]), wherein the other of the source and the drain of the second transistor 61 is electrically connected to the first signal line 52a (Fig. 4A), wherein the other of the source and the drain of the fourth transistor 61 is electrically connected to the second signal line 52d (Fig. 4A), and wherein the first signal line 52a and the second signal line 52d are parallel to each other (Fig. 4A and 14A).
	Regarding claim 17, Shishido (Figs. 2, 4A and 14A-14B) discloses a display device comprising: a first display element (R); a second display element (G); a first pixel unit electrically connected to the first display element; and a second pixel unit electrically connected to the second display element (Fig. 2), wherein the first display element (R) and the second display element (G) are adjacent to each other and exhibit colors different from each other, wherein the first pixel unit comprises a first transistor 62, a first pixel electrode 31a (Fig. 14B) electrically connected to one of a source and a drain of the first transistor 62 (Fig. 4A), and a second transistor 61 one of a source and a drain of which is electrically connected to a gate of the first transistor 62 (Fig. 4A), wherein the second pixel unit comprises a third transistor 62, a second pixel electrode 32a (Fig. 14B) electrically connected to one of a source and a drain of the third transistor 62 (Fig. 4A), and a fourth transistor 61 one of a source and a drain of which is electrically connected to a gate of the third transistor 62 (Fig. 4A), wherein in a planar view, the second pixel electrode 32a does not overlap with a channel formation region of the first transistor or a channel formation region of the fourth transistor (Fig. 14B), and wherein in the planar view, the second pixel electrode overlaps with a channel formation region of the second transistor (Fig. 14B).
	Regarding claims 18-19, Shishido (Figs. 2, 4A and 14A-14B) further discloses: a first wiring 53a, wherein the other of the source and the drain of the first transistor 62 and the other of the source and the drain of the third transistor 62 are electrically connected to the first wiring; and a second wiring 52a, and a third wiring 52d, wherein the other of the source and the drain of the second transistor 61 is electrically connected to the second wiring, wherein the other of the source and the drain of the fourth transistor 61 is electrically connected to the third wiring, and wherein the second wiring 52a and the third wiring 52d are parallel to each other (Fig. 14A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al (US 2016/0079333).
Regarding claims 7-8, Shishido does not disclose a pitch of each of the plurality of pixel units in the first direction is twice a pitch of each of the plurality of pixel units in the second direction.
However, Shishido further discloses a pitch of each of the plurality of pixel units in the first direction is larger than a pitch of each of the plurality of pixel units in the second direction (see Figs. 11B and 12A). Accordingly, it would have been obvious to have a pitch of each of the plurality of pixel units in the first direction being larger than or twice a pitch of each of the plurality of pixel units in the second direction in order to reduce area occupied by the pixel units in the second direction.
Response to Arguments
Applicant’s arguments with respect to independent claims  6 and 17 have been considered but are moot because the new ground of rejection is applied.
Applicant (pages 6-7 of remark) asserts that Shishido is disqualified under 35 U.S.C. §102(b)(2)(C) exception to §102(a)(2) prior art for common assigned art.
This argument is not persuasive because the verified English Translations of Applicant’s foreign priority applications have not been filed.  Therefore, Shishido is still qualified as a prior art in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817